Citation Nr: 0933341	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post (s/p) hernia repair with tender scar for the 
period prior to August 5, 2008.

3.  Entitlement to an evaluation in excess of 30 percent for 
s/p hernia repair with tender scar and mild recurrence for 
the period beginning August 5, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Roanoke, Virginia, that, in pertinent 
part, increased the Veteran's rating for DJD of the left knee 
to 10 percent effective the date of his release from active 
duty and denied the Veteran an evaluation in excess of 10 
percent for s/p hernia repair with a tender scar.  The 
Veteran's rating for the latter disability was subsequently 
increased to 30 percent effective August 5, 2008, 
representing a partial grant of the benefits sought on 
appeal. 

The Board notes that the Veteran requested a hearing before a 
Member of the Board in Washington, D.C.  However, the Veteran 
subsequently requested the hearing to be cancelled and did 
not indicate that he wanted to reschedule.  Therefore, no 
hearing was held in this matter.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran's DJD of the left knee is characterized 
primarily by pain and swelling of the knee.  It is not 
characterized by flexion of the leg that is limited to 30 
degrees or less or extension of the leg that is limited to 15 
degrees or higher.  There is no objective evidence recurrent 
subluxation or lateral instability.

2.  Prior to August 5, 2008, the residuals of the Veteran's 
hernia repair surgery consisted of an approximately 6 cm scar 
on the right inguinal region that was somewhat tender to 
palpation and/or by pain in the area of the scar.  The 
evidence does not show that the Veteran had a small 
postoperative recurrent hernia or an unoperated irremediable 
hernia that was not well supported by a truss or not readily 
reducible during this period.  There was no request to 
consider this claim under the new skin criteria.

3.  For the period beginning August 5, 2008 the Veteran was 
shown to have a reducible 1 cm by 1 cm inguinal hernia that 
was remediable and operable, but which could not be supported 
by a truss or belt.  There was no evidence of a large, 
postoperative, recurrent hernia that was not well supported 
under ordinary conditions and not readily reducible and 
considered inoperable.  There is no evidence of continued 
tenderness of the Veteran's right inguinal scar.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation for an 
evaluation in excess of 10 percent for the Veteran's DJD of 
the left knee were not met at any time relevant to this 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic codes 5003 & 5260 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the Veteran's s/p hernia repair with 
tender scar were not met prior to August 5, 2008. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, 4.118, 
Diagnostic codes 7338 & 7804 (2008).  

3.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the Veteran's s/p hernia repair with 
tender scar for the period beginning on August 5, 2008 were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, 
4.118, Diagnostic codes 7338 & 7804 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In this case, the Veteran was sent a letter in October 2005, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  The letter also informed the Veteran that, in 
order to receive an increased rating for his disabilities, he 
needed to show that they got worse.  This information was 
again provided to the Veteran in a letter dated in January 
2009.

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the information required by Vazquez-Flores was 
provided to the Veteran in a letter dated in May 2008.  The 
letter explained how VA determines disability ratings 
generally, reproduced the provisions of the rating schedule 
set forth in 38 C.F.R. Part 4 that were relevant to the 
Veteran's increased rating claims for his DJD of the left 
knee and his s/p hernia repair with tender scar, and provided 
examples of the types of evidence that the Veteran could 
provide in support of his claim.  The Veteran's claims were 
subsequently readjudicated, including in a Supplemental 
Statement of the Case (SSOC) dated in July 2008, thereby 
curing any pre-decisional notice errors.  

The Veteran was not informed how VA determines effective 
dates as required by Dingess until January 2009.  While his 
claim for an increased rating for his DJD of the left knee 
was subsequently readjudicated in a January 2009 SSOC, curing 
any predecisional notice error with respect to that claim, 
the Veteran's claim for an increased rating for residuals of 
his hernia repair was not thereafter readjudicated.  However, 
any error in providing notice concerning the manner in which 
VA assigns effective dates is harmless herein.  Insofar as 
increased ratings for the Veteran's DJD of the left knee and 
s/p hernia repair with tender scar are denied herein no 
effective dates for increased ratings for these disabilities 
will be assigned.  

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including service treatment records, VA treatment records, 
private medical records that were submitted by the Veteran, 
and the Veteran's written statements.  Two VA contract 
examinations were provided in connection with the Veteran's 
claims herein.  In January 2009, the Veteran submitted an 
Appeal Notice Response upon which he indicated that he had no 
additional information or evidence to submit.

For the above reasons, the Board finds that VA's obligations 
pursuant to the VCAA were met in this case. 

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A)  Increased rating for DJD of the left knee

The Veteran contends that his DJD of the left knee is more 
severe than what is contemplated by the currently assigned 10 
percent rating for this disability.

The Veteran was first examined by VA in April 2005, prior to 
his release from active duty.  This examination was conducted 
as part of the development of the Veteran's initial claim for 
service connection for his left knee disability.  At that 
time, the Veteran reported that he injured his left knee in a 
fall that occurred in 1987 and thereafter developed swelling 
of the patella.  An MRI was done that showed calcium deposits 
under the patella.  The Veteran reported that his left knee 
was painful and stiff, swelled considerably, was unstable, 
and was easily fatigued.  The Veteran reported that his knee 
difficulties prevented him from running.  He told the 
examiner that surgery had been recommended for his knee but 
that he did not have this surgery.  On examination, the 
anterior surface of the patella of the left knee was swollen 
and crepitus was noted.  However, the Veteran had full range 
of motion of his knee.  The examiner diagnosed DJD of the 
left knee.  X-rays of the left knee that were performed in 
connection with the examination were interpreted as showing a 
large spur at the inferior aspect of the patella, but no 
fracture or dislocation.  

The Veteran was reexamined by a VA contract examiner in 
connection with his claim for an increased rating in October 
2005.  At that time, the Veteran reported constant pain with 
climbing, squatting, and running.  He treated his pain with 
Motrin (ibuprofen).  He reported that his left knee 
disability did not cause incapacitation and that he did not 
lose time from work as a result of this disability.  

Upon examination, the knee joint's appearance was abnormal 
with findings of tenderness over the prepatellar bursa, 
positive compression test, positive inhibition, and crepitus.  
The range of motion of the left knee was normal and was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
Drawer and McMurray tests of the left knee were normal.  The 
Veteran's functional impairments were assessed as pain with 
climbing, squatting, and running.  The examiner diagnosed DJD 
of the left knee.  

The Veteran was afforded a second VA contract examination in 
August 2008.  The report was amended by an addendum dated in 
October 2008 that corrected an error in the reported range of 
motion of the Veteran's left and right knees.  At the 
examination, the Veteran reported weakness, stiffness, 
swelling, giving way, lack of endurance, and locking of the 
left knee.  He denied heat, redness, fatigability, and 
dislocation.  He reported that he has aching, sharp, sticking 
left knee pain that occurred approximately three times per 
week for two hours.  This pain could be brought on by 
physical activity and stress and could be relieved by rest, 
medication, and ice.  The Veteran reported that his knee 
disability impaired his ability to run, bend, and squat.  

Upon examination of the Veteran's left knee, there was no 
sign of edema, effusion, weakness, redness, or heat.  There 
was no subluxation, locking pain, genu recurvatum, or 
crepitus.  The range of motion of the Veteran's left knee was 
normal, but he reported pain at 120 degrees of flexion.  Upon 
repetitive use, the Veteran's joint function was additionally 
limited by pain but was not limited by fatigue, weakness, 
lack of endurance, or incoordination.  The additional 
limitation of joint function did not result in decreased 
range of motion of the left knee.  The anterior and posterior 
cruciate ligaments and the medial and collateral ligaments of 
the left knee were tested as exhibiting normal stability.  
The medial and lateral meniscus tests of the left knee were 
within normal limits.  

VA treatment records and private treatment records show 
complaints of chronic knee pain.  An orthopedic evaluation by 
the Veteran's private physician dated in February 2007 
indicated that the Veteran complained of knee pain and 
swelling that was worse in the last six months.  He reported 
pain with activities such as using stairs and kneeling.  Upon 
examination, the Veteran had a good active range of motion.  
There was no soft tissue swelling or effusion, but there was 
some tenderness over the patella and the patella tendon.  A 
prominence was palpable in the distal anterior patella.  
There was some discomfort noted over the lateral joint line.  
There was no pain or laxity to stress.  Sensation was normal 
and the Veteran had good pulses and circulation.  X-rays 
showed a 2.5 to 3 inch calcification in the distal anterior 
patella extending towards the patella tendon.  The orthopedic 
physician's impression was that the Veteran had a bone spur 
at the patella.  He explained that the only treatment 
available for this was surgery.  A follow up note from 
February 2007 indicated that the Veteran declined surgery.  
His patella tendon was tender to palpation at that time, and 
his range of motion remained good.  The Veteran's private 
physician recommended that the Veteran follow up when he was 
ready to have surgery.  

In his increased rating claim submitted in September 2005, 
the Veteran reported that his left knee was very painful at 
times and that he could not sit for more than 15 minutes.  In 
his Notice of Disagreement dated in August 2006, the Veteran 
reported that his knee swelled when he ran and that he could 
not sit down for lengthy periods.  He had difficulty getting 
up from a squatting position.  He reported that this 
interfered with his employment because he had to do a lot of 
standing, climbing, and other movements at work.  

DJD is rated pursuant Diagnostic code 5003.  Arthritis is 
rated on the basis of the limitation of motion of the 
affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied to each 
affected major joint or group of minor joints.  In the 
absence of limitation of range of motion, a 10 percent 
evaluation is assigned for x-ray evidence of the involvement 
or 2 more major joints or 2 or more minor joint groups, and a 
20 percent evaluation is assigned where such x-ray findings 
are accompanied by occasional incapacitating exacerbations.  
A 10 percent rating can also be assigned where there is 
limitation of motion that is noncompensable under the 
schedular criteria.  See 38 C.F.R. § 4.71(a), diagnostic code 
5003.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

In this case, the Veteran was assigned a 10 percent 
evaluation for his DJD of the left knee based on his reports 
of pain with activity.  In order to receive a rating higher 
than 10 percent based on limited motion of the knee, flexion 
must be limited to 30 degrees or less or extension must be 
limited to 15 degrees or greater.  This was not shown in this 
case.  Rather, the Veteran was able to achieve a full range 
of motion of his left knee.  His range of motion of the left 
knee was not further reduced by weakness, fatigability, 
incoordination or pain on movement after repetitive use.  
While the Veteran experienced pain at 120 degrees of flexion 
at his most recent examination, the Board notes that even if 
the Veteran's range of motion of the left knee is viewed as 
limited by pain to 120 degrees of flexion, this would not 
yield a compensable rating based on limitation of motion of 
the knee. 

The Board considered other diagnostic codes pertaining to the 
knees; their application would not yield a rating higher than 
10 percent.  There is no evidence that the Veteran has any 
type of ankylosis; dislocated semilunar cartilage with 
frequent episodes of locking; any impairment of the tibia and 
fibula; genu recurvatum; or recurrent subluxation.  While the 
Veteran complained of instability and giving way of his left 
knee, there is no objective evidence of lateral instability. 
Neither the VA examiner who initially examined the Veteran 
nor either of the VA contract examiners who reexamined the 
Veteran in connection with his increased rating claim found 
any evidence of lateral instability.  The Veteran's private 
physician also reported that there was no laxity of the 
Veteran's left knee.  

Similarly, application of the rating criteria for arthritis 
without evidence of limitation of motion would not yield a 
rating higher than 10 percent.  There is no evidence of x-ray 
involvement of 2 or more major joints of 2 or more minor 
joint groups with occasional incapacitating episodes.  
Application of the rating criteria for arthritis shown on x-
ray accompanied by a noncompensable limitation of range of 
motion of the affected joint yields a 10 percent rating, 
which is the currently assigned rating.  See 38 C.F.R. § 
4.71a, diagnostic code 5003.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture so as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's symptoms of pain and swelling are encompassed 
within the currently assigned 10 percent rating.  Notably, 
the Veteran is able to achieve a full range of motion of his 
left knee.  There also is no indication that the Veteran's 
DJD of the left knee caused frequent hospitalization or 
materially interfered with the Veteran's employment.  While 
knee surgery was recommended by the Veteran's private 
physician, there is no indication of whether the recommended 
surgery was a type that would generally be provided on an 
inpatient basis.  In any event, the Veteran did not undergo 
this surgery and, even if he had surgery on an inpatient 
basis, a single hospitalization for a surgical procedure 
would not constitute frequent hospitalization.  While the 
Veteran reported that his knee disability caused him 
difficulties at work because he had to engage in physical 
activities in the course of his employment, he is nonetheless 
employed and there is no evidence that he lost substantial 
periods of time from work or required significant 
accommodations from his employer due to his left knee 
disability.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, an increased rating for 
DJD of the left knee is denied.

	B)  S/p Hernia Repair with Tender Scar

The evidence shows that the Veteran had hernia surgery in 
September 2004, while he was still in the service.  At his 
pre-discharge VA examination in April 2005, the Veteran 
reported that the area around the surgical scar was still 
painful.  Upon examination, a 6 cm. scar was visible in the 
right lower inguinal region that was somewhat tender to 
palpation.  There was no recurrence of herniation.  The 
examiner diagnosed s/p right inguinal hernia repair with 
tender scar.  

The Veteran was afforded a VA contract examination in 
connection with his claim for an increased rating in October 
2005.  At that time the Veteran reported pain with direct 
pressure on the surgical scar.  He reported that he had to 
avoid wearing tight fitting clothing in the area of the scar.  
He did not report any time lost from work due to this 
disability.  

Examination of the abdomen revealed no inguinal hernia and no 
ventral hernia.  A level scar measuring about 5 cm. by .5 cm. 
was present in the right inguinal area.  The scar was tender.  
However, there was no disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, abnormal texture, 
or abnormal pigmentation.  The examiner diagnosed s/p right 
inguinal hernia repair with tender scar.

VA treatment records show that the Veteran complained that 
the area around his surgical scar still hurt in June 2006.  
The Veteran's treating physician examined the area and 
determined that there was a small defect that could represent 
a small recurrence.  The physician advised the Veteran to be 
careful when lifting and ordered a support belt for the 
Veteran.  Private treatment records provided by the Veteran 
indicate that the Veteran still experienced pain in his right 
groin area in February 2007 that was assessed as most likely 
musculoskeletal secondary to hernia repair.  

The Veteran was reexamined by a VA contract examiner on 
August 5, 2008.  At that time he reported intermittent groin 
pain that existed since his surgery.  He reported the 
functional effect of this was painful sexual intercourse.  

Upon examination of the abdomen, a 1 cm. by 1 cm. right 
reducible inguinal hernia was found.  The hernia was assessed 
as remediable and operable.  It could not be supported by a 
truss or belt.  There was no ventral or femoral hernia 
present.  The Veteran's surgical scar was noted to by 
approximately 8 cm. by .5 cm.  There was no tenderness, 
disfigurement, ulceration, adherence, tissue loss, 
inflammation, edema, keloid formation, abnormal pigmentation, 
or abnormal texture.  The examiner reported that the VA 
established diagnosis of s/p right inguinal hernia repair 
with tender scar should be changed to s/p hernia repair with 
tender scar and mild recurrence.  The reasons given were that 
the Veteran reported pain with straining and lifting and that 
there was an objectively tender inguinal ring with the tip of 
a hernia felt with coughing and a well healed scar.

On his claim dated in September 2005, the Veteran reported 
that he had residual pain at the site of his surgical scar.  
He reported that he quit a job because he was unable to wear 
the required waist belt and because the job required heavy 
lifting.  On his appeal form dated in August 2006 the Veteran 
indicated that he believed that his hernia condition was 
worse because his physician noted a possible recurrence 
during the June 2006 treatment examination that was 
previously discussed. 

		1)  The Period Prior to August 5, 2008

The Veteran contends that during the period prior to August 
5, 2008 the symptoms of his s/p right inguinal hernia repair 
with tender scar were more severe than is contemplated by the 
10 percent rating assigned for that period.

Prior to August 5, 2008, the Veteran's s/p right inguinal 
hernia repair with tender scar was evaluated by the RO 
pursuant to diagnostic code 7804, which is applicable to 
superficial scars on areas of the body other than the face or 
neck which are painful on examination.  A 10 percent rating 
is applicable for this disability.  A higher rating for a 
scar on an area other than the face or neck is not warranted 
unless the scar is unstable or exceeds 12 square inches and 
is associated with underlying soft tissue damage or painful 
motion.  38 C.F.R. § 4.118, diagnostic codes 7801-7804.  

The Veteran's s/p hernia repair was rated based on the 
residual of a scar because, pursuant to 38 C.F.R. § 4.114, 
diagnostic code 7338, a postoperative inguinal hernia is 
noncompensable absent a recurrence.  No recurrence of hernia 
was found at either the April 2005 or October 2005 VA 
examinations.  While a possible recurrence was noted by the 
Veteran's treating VA physician in June 2006, this evidence 
does not support a higher rating because even if it is 
assumed that the Veteran's hernia had, in fact, recurred at 
the time of this examination, a small postoperative 
recurrent, readily reducible hernia that is well supported by 
a truss or belt warrants a 10 percent rating, which is the 
same rating that the Veteran was receiving pursuant to 
diagnostic code 7804.  A higher rating for inguinal hernia 
requires a finding of a small, postoperative recurrent or 
unoperated irremediable hernia, which is not well supported 
by a truss or not readily reducible.  See 38 C.F.R. § 4.114, 
diagnostic code 7338.

Moreover, assigning separate ratings for the Veteran's scar 
and for a small recurrence of his hernia during this period 
would violate the rule against pyramiding because the same 
symptom, right sided groin pain at the site of the scar, was 
the same for each of these disabilities.  See 38 C.F.R. § 
4.14 (providing that "evaluation of the same manifestation 
under different diagnosis are to be avoided").  Notably, a 
superficial scar that is not on the face or neck, does not 
cause limited motion, and is less than 144 square inches in 
size is noncompensable absent pain on examination.  If the 
Veteran's right sided inguinal pain was being caused by a 
recurrence of his hernia rather than his scar, he would have 
been entitled to a 10 percent rating under diagnostic code 
7338.  No such recurrence was objectively demonstrated during 
this period.

For these reasons, the evidence does not support a schedular 
rating in excess of 10 percent prior to August 5, 2008.  

Nor do the facts support an extraschedular rating.  The 
Veteran's symptoms do not present such an exceptional 
disability picture so as to render the schedular rating 
inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. 
App. at 115 (2008).  The Veteran's pain at or around the site 
of the surgical scar is encompassed by the 10 percent rating 
assigned for this period.  Moreover, there is no evidence the 
Veteran was frequently hospitalized for this disability 
during this period or that his s/p right inguinal hernia 
repair with tender scar markedly interfered with his 
employment.  While the Veteran reportedly quit one job in or 
before 2005 because it was uncomfortable to wear the required 
uniform belt and because he felt that he should not engage in 
heavy lifting, the Veteran obtained other employment that did 
not involve these characteristics.  There is no evidence that 
residuals of the Veteran's hernia surgery caused him to miss 
many days of work or that he required substantial 
accommodations to perform his job as a result of residuals of 
his hernia.  Even assuming that the Veteran was unable to do 
one particular job because of tenderness in the area of his 
scar, this does not constitute marked interference with 
employment for purposes of granting an extraschedular rating.  

The Board considered the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
Veteran's claim. See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).  Accordingly, an increased rating for s/p right 
inguinal hernia repair with tender scar for the period prior 
to August 5, 2008 is denied.

        2)  The Period Beginning August 5, 2008

During the pendency of this appeal, the RO increased the 
Veteran's rating for his s/p right inguinal hernia repair 
with tender scar to 30 percent effective August 5, 2008, the 
date of the most recent VA contract examination.  As noted 
above, at that time the examiner determined that there was a 
postoperative recurrence of the Veteran's hernia which was 
approximately 1cm. by 1 cm. in size, reducible and operable, 
but which could not be supported by a truss.  The effective 
date of August 5, 2008 was assigned because this was the 
first time that there was evidence that the Veteran had a 
postoperative recurrence of his hernia which was not readily 
supported by a truss or belt.  

The Veteran contends that he should receive a rating higher 
than 30 percent as a result of the recurrence of his hernia.  

Pursuant to diagnostic code 7338, a 30 percent rating is 
assigned for a small postoperative recurrent or unoperated 
irremediable hernia that is not well supported by a truss or 
not readily reducible.  A 60 percent rating is assigned for a 
large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  60 percent is the 
highest schedular rating for inguinal hernia.  

The evidence does not support the assignment of a rating in 
excess of 30 percent for the Veteran's inguinal hernia during 
this period.  The Veteran's hernia is neither large nor 
inoperable and it was noted by the VA contracted examiner to 
be reducible.  The examiner classified the recurrence of the 
Veteran's hernia as a "mild recurrence."  There is no 
evidence of a large recurrent hernia that is not well 
supported under ordinary conditions, not readily reducible, 
and considered inoperable.   

There is also no evidence indicating that the Veteran should 
receive a separate rating for his surgical scar during this 
time period.  The examiner specifically stated in his August 
2008 examination report that the Veteran's scar was not 
tender.  The examiner also reported that the scar was not 
associated with any disfigurement, ulceration, adherence, 
tissue loss, inflammation, edema, keloid formation, abnormal 
pigmentation, or abnormal texture.  As previously discussed, 
absent pain on examination, a superficial scar that is not on 
the face or neck, does not cause limited motion, and is less 
than 144 square inches in size is noncompensable.  The Board 
acknowledges that the examiner did not change that portion of 
the VA established diagnosis of s/p right inguinal hernia 
repair with tender scar that addressed the Veteran's scar.  
However, the narrative portion of the examination report in 
which the examiner specifically reported that the Veteran's 
scar was non-tender demonstrates that, despite the wording of 
the diagnosis, the scar was not actually painful or tender on 
examination.

The facts do not support an extraschedular rating for this 
time period.  The Veteran's symptoms do not present such an 
exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 11 
Vet. App. at 115 (2008).  There is also no evidence that the 
Veteran was frequently hospitalized on or after August 5, 
2008 for either the recurrence of his hernia or the residuals 
of his prior hernia surgery or that either of these medical 
problems markedly interfered with his employment.   

The Board considered the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
Veteran's claim. See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).  Accordingly, an increased rating for s/p right 
inguinal hernia repair with tender scar for the period 
beginning August 5, 2008 is denied.


ORDER

An evaluation in excess of 10 percent for DJD of the left 
knee is denied.

An evaluation in excess of 10 percent for s/p hernia repair 
with tender scar for the period prior to August 5, 2008 is 
denied.

An evaluation in excess of 30 percent for s/p hernia repair 
with tender scar and mild recurrence for the period beginning 
August 5, 2008 is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


